J-A29043-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    PATRIZIA COSTA FREZZA                      :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ERMENEGILDO ELDO FREZZA                    :
                                               :
                       Appellant               :   No. 1006 WDA 2019

                  Appeal from the Order Entered June 7, 2019
       In the Court of Common Pleas of Allegheny County Family Court at
                           No(s): FD 13-006263-003


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                         FILED JANUARY 07, 2020

        Ermenegildo Eldo Frezza (Husband) appeals from the order entered in

the Court of Common Pleas of Allegheny County (trial court) directing Husband

and Patrizia Costa Frezza (Wife) to attend a hearing before the divorce master

for a determination regarding a marital bank account.           We quash this

interlocutory appeal.

        We take the relevant factual and procedural background of this case

from the trial court’s August 21, 2019 opinion and our independent review of

the record. The parties married in April 1995 and Wife filed a complaint in

divorce seeking equitable distribution in February 2013. Following protracted

and contentious litigation and a two-day trial before the divorce master, the


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29043-19


parties entered into a consent order resolving equitable distribution and

support issues. The trial court entered a divorce decree on December 13,

2018, and it specifically retained jurisdiction over any claims raised by the

parties for which a final order had not been entered. (See Divorce Decree,

12/13/18).

      On June 7, 2019, Wife filed a petition for special relief, alleging in

pertinent part that a bank account that she was to receive pursuant to the

consent   order,   valued   at   $35,000.00    during   equitable   distribution

proceedings, contained only $580.00.       Wife further alleged that Husband

transferred money out of this account in the months leading up to the

proceedings and that he failed to disclose this.    Husband filed a response

claiming that Wife was the joint owner of the account, had access to it, and

knew the balance during the proceedings. After oral argument, the trial court

granted Wife’s request for a hearing on the issue. Husband then filed this

appeal contending that the trial court did not have jurisdiction to send this

matter back to the master. This appeal followed. Husband and the trial court

complied with Rule 1925. See Pa.R.A.P. 1925(a)-(b).

      As a threshold matter, we must consider our jurisdiction over this

appeal. “[T]he appealability of an order directly implicates the jurisdiction of

the court asked to review the order.”     Estate of Considine v. Wachovia

Bank, 966 A.2d 1148, 1151       (Pa. Super.    2009)   (citation omitted).

Accordingly, this Court has the power to inquire at any time, sua sponte,


                                     -2-
J-A29043-19


whether an order is appealable, regardless of whether the parties raise the

issue. See id.

       “[A]n appeal lies only from a final order, unless permitted by rule or

statute.” Interest of L.V., 209 A.3d 399, 411 (Pa. Super. 2019) (citation

omitted). Generally, a final order is any order that: “(1) disposes of all claims

and of all parties[.]”     Pa.R.A.P. 341(b)(1).     “[A]n order is not final and

appealable merely because it decides one issue of importance to the

parties. Rather, for an order to be final and ripe for appeal, it must resolve

all pending issues and constitute a complete disposition of all claims

raised by all parties.” AmerisourceBergen Corp. v. Does, 81 A.3d 921,

927 (Pa. Super. 2013), appeal denied, 97 A.3d 742 (Pa. 2014) (citation

omitted; some emphasis in original). Nor does a claim that the trial court

lacked jurisdiction to enter an order make an interlocutory order appealable.1

       In this case, the trial court’s order is not a final order, as it did not

dispose of all claims and all parties.           See Pa.R.A.P. 341(b)(1); (Order,



____________________________________________


1 There is no doubt that the trial court had jurisdiction to enter the order
remanding to determine if its order of equitable distribution has been followed.
23 Pa.C.S. § 3502(e) provides:

       Powers of the court.—If, at any time, a party has failed to comply
       with an order of equitable distribution, as provided for in this
       chapter or with the terms of an agreement as entered into
       between the parties, after hearing, the court may, in addition to
       any other remedy available under this part, in order to effect
       compliance with its order: . . . .


                                           -3-
J-A29043-19


6/07/19). The trial court simply directed the parties to attend a hearing before

the divorce master so that a determination could be made about the subject

bank account. Husband has the right to appeal the master’s decision to the

trial court in Allegheny County by filing exceptions under Pa.R.C.P. 1920.55-

2. The order is interlocutory on its face.

      Husband, in his notice of appeal and in the Statement of Jurisdiction

section of his appellate brief, appears to acknowledge that the order is

interlocutory, and he avers that it is appealable as of right as an administrative

remand pursuant to Pa.R.A.P. 311(f)(2). (See Notice of Appeal, at 1; see

also Husband’s Brief, at 1, 11).

      Pennsylvania Rule of Appellate Procedure 311 governs Interlocutory

Appeals as of Right and provides:

      (f) Administrative remand.—An appeal may be taken as of right
      from: . . . (2) an order of a common pleas court or government
      unit remanding a matter to an administrative agency or hearing
      officer that decides an issue that would ultimately evade appellate
      review if an immediate appeal is not allowed.

Pa.R.A.P. 311(f)(2).

      We find no merit to Husband’s contention that the trial court’s order is

immediately appealable as an administrative remand. A divorce master is not

an administrative officer. See Black’s Law Dictionary 989-90, 1113 (7th Ed.

1999) (defining term “master” as “A parajudicial officer specifically appointed

to help a court with its proceedings. A master may take testimony, hear and

rule on discovery disputes and other pretrial matters . . . usually with a written


                                      -4-
J-A29043-19


report to the court.”; see also id., defining term “administrative officer” as

“A ministerial or executive officer, as distinguished from a judicial officer.”). 2

Further, there is no indication that Husband’s issues would somehow

ultimately evade appellate review as required by Rule 311(f).

       In sum, we conclude that the trial court’s order is interlocutory and

unappealable. Consequently, we lack jurisdiction to review Husband’s appeal.

Accordingly, we quash this appeal.

       Appeal quashed. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/7/2020




____________________________________________


2 The note to Rule 311 provides the following examples of orders of
administrative remands: “a remand by a court of common pleas to the
Department of Transportation for removal of points from a driver’s license;
and an order of the Workers’ Compensation Appeal Board reinstating
compensation benefits and remanding to a referee for computation of
benefits.”

Pa.R.A.P. 311, Note.

                                           -5-